Citation Nr: 9900790	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of a right wrist sprain with 
degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veterans claim for a 
rating in excess of 10 percent for his service-connected 
residuals of a right wrist sprain with degenerative changes.  
The veteran filed a timely appeal to this adverse 
determination.

The Board notes that although the veteran also appealed the 
ROs February 1993 denial of his claim for an increased 
rating for residuals of a dislocated acromioclavicular joint, 
the Boards determination as to this issue was affirmed by a 
decision of the United States Court of Veterans Appeals 
(Court) dated in April 1998, and is thus not presently before 
the Board.  In addition, the veteran did not appeal the 
Boards denial of his request to reopen his claim for service 
connection for colitis.  In its April 1998 decision, the 
Court deemed the veteran to have abandoned his appeal with 
respect to this issue, and thus this issue is also not 
presently before the Board.


REMAND

The Board observes that in a Memorandum Decision dated in 
April 1998, the Court vacated and remanded that portion of 
the Boards August 1996 decision which denied entitlement to 
an evaluation in excess of 10 percent for residuals of a 
right wrist sprain with degenerative changes.  [redacted]. This 
remand directed that the Board address a deficiency in its 
adjudication of the veterans increased rating claim.  The 
Board now finds that, since this deficiency requires initial 
action by the RO, this case must be remanded to the RO for 
further development and adjudication.

In its decision, the Court rejected the Secretarys 
contention that the combination of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5003 and 5215, already accounted for 
the veterans complaints of pain on use of his wrist by 
elevating the veterans otherwise noncompensable disability 
rating to 10 percent, and that this case was therefore 
distinguishable from DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In rejecting this contention, the Court noted that in Hicks 
v. Brown, 8 Vet. App. 417, 420-21 (1995), it suggested that 
38 C.F.R. §§ 4.40, 4.45, and 4.71a, DC 5003, could be applied 
together.  Therefore, the Court determined that a remand was 
warranted for the Board to consider DeLuca in conjunction 
with the veterans claim for an increased rating for his 
service-connected right wrist disability and to provide 
adequate reasons and based for its decision.

The Board also notes that subsequent to the promulgation of 
the Courts decision in this case, the VA General Counsel 
issued O.G.C. Prec. 9-98 (August 14, 1998).  In that 
precedent opinion, the General Counsel concluded that the 
provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under DC 5003 or DC 5010.  This opinion further 
stated that rating personnel must consider functional loss 
and clearly explain the impact of pain upon the disability.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).

The Board observes that the most recent VA examination of the 
veterans right wrist disability was conducted in September 
1993.  Given the length of time that has passed since this 
examination, and the need for consideration of any evidence 
of functional loss and pain on use due to the veterans wrist 
disorder, a remand to the RO for a new VA examination of the 
veterans disability is required.



Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a comprehensive evaluation by an 
appropriate medical professional to 
determine the nature and severity of the 
his right wrist disorder.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  Specifically, the 
examiner must perform range of motion 
testing, and report the results 
therefrom.  Furthermore, in accordance 
with DeLuca v. Brown, 8 Vet.App. 202 
(1995), the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, or pain 
with use, and the examiner must provide 
an opinion as to how these factors, if 
present, result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  The claims file must be made 
available for review in conjunction with 
the examination.  The veterans pertinent 
medical history, all examination 
findings, and a complete rationale for 
all opinions and conclusions expressed 
should be set forth in a typewritten 
report.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  Following the completion of the above 
development, the RO should readjudicate 
the issue of the veterans entitlement to 
an increased disability rating for his 
right wrist disorder.  In adjudicating 
this claim, the RO must consider any 
evidence of pain on use and functional 
loss, as discussed in DeLuca, and 
consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 in assigning an 
evaluation for degenerative arthritis 
under DC 5003.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  



		
	BRUCE KANNEE
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
